Granger, J.
The main facts upon which reliance is placed to sustain a conviction of the alleged ofíense are that the defendant was indebted to one Kasch for certain billiard tables, fixtures and rent, for which Kasch held as security certrin notes, and had commenced a suit to enforce a landlord’s attachment, when a settlement was agreed upon by which the defendant was to give to Kasch his note for two hundred and thirty-nine dollars and seventy cents, with his wife’s name thereto, as security, due in six months. The note was written and signed by the defendant. The defendant then took it to go to his home to obtain the signature of his wife. Her Christian name is Margaret, and the defendant has a daughter of the same name. The note was presented to the daughter with a direction to sign it, which she did. The note, thus signed, was taken back to the office in which it was written, and delivered to Kasch, as containing the signature of the defendant’s wife, who accepted it and surrendered the security he held. The note thus delivered to Kasch is the one referred to in the indictment.
I. A Mr. Baker was a witness for the state, and on a redirect examination he said that he had some time i. evidence: iiif'a'stolmut waiver oliob-Section. stated as follows i “That I believe Mr. Farrell guilty of the crime in the matter of forgery or passing forged paper, and that j ¿[0 what I could to prosecute him.” The witness Baker is an attorney, and filed the information at the commencement of this proceeding.' This *556statement of Baker as to Ms own belief was admitted against the objection of the defendant. On the cross-examination, as we gather from the record, the witness was inquired of as to what language he had used in regard to the offense and the prosecution, and among other things he said: “If you will let me explain, I will say that .1 made such a statement as this : That I believe Mr. Farrell was guilty of forgery and passing counterfeit paper.” After the answer is an objection by the defendant, but without a ruling, and we assume that a ruling was waived, and there was no motion to strike the answer from the record. The objectionable statement is thus in the record at the instance of the defendant, or at least by his assent. The redirect examination seems to have been only to get the full statement of what the witness had said. Under the circumstances the appellant has no just grounds of complaint.
II. The defendant used one White as a witness, who said he had known the defendant at Alden for tion: cross-examination: error without ■ twenty years, and that his general reputation for honesty and fair dealing was good. .... , , On cross-examination he was asked: “Do you know what his general reputation has been since then at Iowa Falls, — his general moral character?” He answered that he had never heard what his general moral character was since he moved there, but that he heard citizens speak of his acts, and the conclusion was that since the commencement of the action he had heard them speak of “his becoming intoxicated.” The appellant’s claim in this respect is that his inquiries of the witness were only as to reputation for honesty and fair dealing during the time he lived at Alden. It is urged that the cross-examination should have' been limited as were the questions in the examination in chief. Without assenting to the claims fully, it is sufficient to say that no prejudice resulted, as the witness knew nothing of a general reputation at Iowa Falls. And as to the acts of intoxication it is urged by ■the appellant in argument as against a criminal intent *557that the defendant was in the habit of becoming intoxicated ; and in this respect it is said “that nearly a half century of useful and reputable life is interspersed only by habits of the cups at intervals of years apart, — a constitutional .and hereditary failing.” In view of this there could have been no prejudice in the statement of the witness.
III. George F. Baker was called by the state, and said he was acquainted with the general moral character _____ of the defendant at Iowa Falls, and that he should say it was bad. On cross-examination'he said: “I am able to judge of a man’s character by his business dealings, and what I know of him. I pay attention to people’s character only as I deal with them.” The appellant says that because of these statements it appears that the testimony of the witness is a “mere personal opinion,” and not competent. But these statements must have been in answer to questions relative to his personal' opinions, and it does not appear that his answers on the direct examination were based on such opinions, but on his knowledge of general moral character. The questions on cross-examination led him to give his personal estimate of the man; those on the direct to give his knowledge as to his general moral character, and his further cross-examination shows that he had knowledge in that respect.
IV. It is urged that it does not appear that the knowledge of either of the witnesses for the state, on 4<_._._ the question of the moral character of the defendant, was sufficient to admit their testimony. The usual foundation as to knowledge of character was laid on the direct examination, and conceding that on cross-examination they were shown to be interested, as they were, it would not justify the court in striking their testimony from the record. The value of the testimony, under such circumstances, was for the jury.
There is a general complaint that “the instructions are inapplicable to the evidence upon which the *558prosecution seeks to convict appellant,” and that “they are inconsistent with themselves.” We regret that we are not more definitely informed as to the particulars of such complaint. The instructions seem to us to properly state the law under the evidence, and are fair to the defendant.
Y. It is also said that the evidence admissible under the indictment tends only to support the crime 5. vcmsraY: sentln/fpstof’ano°ther:bat verdict. of cheating by false pretenses. The indictment eña- charges that the defendant “had in kis possession a false and forged promissory note, knowing the same to be false and forged, and did falsely * * * utter and publish, as true and pass to Ernst Kasch the said promissory note as the promissory note of himself and his wife, Margaret Farrell, well knowing that the said signature of his wife, Margaret Farrell, thereto was false and forged,” * * * with intent then and there to defraud,” etc. The evidence supports the facts as stated at the commencement of the opinion, and very clearly shows that the defendant obtained the signature written by his daughter intending to falsely use it as that of his wife. That made the instrument false. That he uttered and published it as true, knowing it to be false, with intent to defraud, is not open to serious question in the case. To say the testimony would support a charge of obtaining property by false pretenses would not necessarily be a concession that it would not sustain the allegations of the indictment.
We think the verdict has ample support in the evidence, and the judgment is affirmed.